Citation Nr: 1523690	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.
 
5.  Entitlement to service connection for a dental condition, for the purposes of compensation. 

6.  Entitlement to service connection for a dental condition, for the purposes of receiving VA outpatient dental treatment.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1980 to April 1983.  He also served in the Army Reserves from 1983 to 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

As regards characterization of the Veteran's appeal regarding bilateral hearing loss and tinnitus, the Board notes that it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and in view of the Board's favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing the matters as set forth on the title page.

The Board notes that certain dental conditions are not considered disabling by VA and may be service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150. In addition, a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993). 

Here, the Veteran testified at his March 2015 Board hearing that he was only seeking service connection for dental treatment purposes, rather than for purposes of compensation.  Therefore, the Board has recharacterized the dental issue on appeal as including a claim for service connection for dental treatment purposes.  As the Veteran's claim for service connection for a dental condition for the purposes of receiving VA outpatient dental treatment has not yet been considered by the RO, the issue is not properly before the Board and is remanded below.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to service connection for a dental condition for purposes of receiving VA outpatient dental treatment, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  A November 1994 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  Although notified of the denial, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or additional service records received.  The decision is, therefore, final. 
 2.  Evidence received since the November 1994 AOJ decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating such claim.
 
3.  Evidence received since the November 1994 AOJ decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for tinnitus, and raises a reasonable possibility of substantiating such claim. 

4.  At the March 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he was not seeking entitlement to service connection for a dental condition for compensation purposes.


CONCLUSIONS OF LAW

1.  The November 1994 decision in which the AOJ denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2.  As evidence pertinent to the claim for service connection for bilateral hearing loss received since the November 1994 AOJ denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).

 3.  As evidence pertinent to the claim for service connection for tinnitus received since the November 1994 AOJ denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a dental condition for compensation purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing unless made on the record at a hearing.  Id. 

In the present case, the Veteran withdrew his appeal of entitlement to service connection for a dental condition for compensation purposes at the March 2015 Board hearing.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction over the appeal of entitlement to service connection for a dental condition for compensation purposes, and it is dismissed. 

II. New and Material Evidence

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the claims to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

By way of history, in a November 1994 rating decision, the AOJ denied the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  

The evidence of record at the time of the November 1994 decision consisted of the Veteran's service treatment records, private hospital records dated from June 1993 to February 1994, and the report of the October 1994 VA examination.  The service treatment records are negative for any complaints related to hearing loss.  The private hospital records showed outpatient treatment for various on-the-job injuries, but no mention of, or treatment for, any hearing loss.  The AOJ found that there was no evidence of hearing loss while in service, and no history of acoustic trauma shown.  In addition, the AOJ found that the Veteran did not report tinnitus when undergoing the October 1994 VA audiology examination.

The Veteran was informed of the decision and his appellate rights in a December 1994 letter; however, he did not initiate an appeal in these matters.  Therefore the November 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by, or on behalf of, the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in December 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Here, the last final denial of the claim is the AOJ's November 1994 decision.  Pertinent evidence added to the claims file since the November 1994 AOJ decision includes the Veteran's VA treatment records, dated from 1987 to 2015, various VA medical certificates dated August 1985 to July 2000, plus the report of an April 2009 VA audiological examination.  Also added to the record is the Veteran's March 2015 testimony before the Board.

The April 2009 examination report indicated the Veteran had been experiencing hearing loss for 26 years, or, since he left service.  The report also noted that the Veteran had been exposed to the noise of heavy artillery and tanks while in service.  The report indicated that the Veteran denied experiencing tinnitus.  

The Veteran testified in March 2015 that he experienced hearing loss while he was still in service.  He described being told by his roommate and his girlfriend while in service that he always had his television turned up very loud.  In addition, the Veteran testified that there were times in service where his hearing had been so poor that he could not hear his alarm clock ringing.  The Veteran also testified that he experienced exposure to not only large weapons being fired, but also to blasts so loud that he could feel them in his entire body.  

In regard to the tinnitus claim, the Veteran testified that the April 2009 VA examiner had not properly defined "tinnitus" during the examination and that the Veteran would have answered in the affirmative if he had known what was being asked.  The Veteran explained that he had experienced ringing in his ears ever since being exposed to the sound of large guns firing, and that he had in fact changed his MOS because of the noise he endured. 

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 

As noted, at the time of the November 1994 AOJ decision, the evidence of record consisted of service treatment records, private hospital records, and the report of the October 1994 VA examination.  However, there was then no competent medical evidence or opinion indicating a nexus between the Veteran's hearing loss and his military service.  In addition, there was no evidence at that time that the Veteran had experienced any hearing loss while in service, or that he had tinnitus.  The report of the April 2009 VA examination indicates that the Veteran was exposed to in-service noise from heavy artillery, and that he had been experiencing hearing loss since before leaving service.  His hearing testimony indicated that he had experienced hearing loss while still in service.  Further, his testimony indicated that, once he knew the proper definition of tinnitus, he felt he met the criteria for diagnosis of same.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the November 1994 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the disability under consideration and relates that disability to military service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss and tinnitus. 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for hearing loss and for tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.

ORDER

The appeal regarding a claim of entitlement to service connection for a dental condition for compensation purposes is dismissed.

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for tinnitus has been received, to this limited extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he claims is a result of noise exposure during service.  The Veteran's service treatment records are silent with regard to a complaint, diagnosis, or treatment for hearing loss or any other ear-related problems.

During his April 2009 VA audiological evaluation, the Veteran reported that he had been exposed to military noise, in the form of heavy artillery and tanks.  In addition, the Veteran indicated that he experienced hearing loss while in service. 

The examiner opined, however, that the Veteran's bilateral hearing loss was less likely as not caused by or a result of his military service.  As rationale for this conclusion, the examiner explained that the Veteran's hearing was within normal limits at the time of his last exam while in service, and that there was no frequency-specific testing performed within the first year after service indicating that hearing loss had manifested to compensable degree within that time.  Although the examiner noted the Veteran's exposure to military noise, he did not address the relationship between the noise and the Veteran's hearing loss. 

Therefore, the Board finds the April 2009 VA examination is inadequate for rating purposes.  The examiner's rationale for his conclusion was based on the fact that the Veteran did not have hearing loss upon separation, without taking into account the Veteran's statements of noise exposure in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). 

The Board notes that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board finds that a new VA medical opinion is necessary to determine whether the Veteran's bilateral hearing loss is related to his military service.  On examination, the examiner should address the Veteran's in-service noise exposure and his competent reports of hearing loss symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Tinnitus

As noted above, the Veteran was afforded an audiological examination in April 2009.  The examiner noted at that time that the Veteran "did not report tinnitus."  As the examiner determined that tinnitus was not present, he did not provide an opinion as to whether the Veteran's claimed disability is related to service.  However, the Veteran testified at the March 2015 Board hearing that he did not understand the definition of tinnitus at the time of the examination, and that he did in fact have tinnitus.  The Board notes that even if the examiner was correct in concluding at the time of the April 2009 examination that the Veteran did not have tinnitus, the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability during the pendency of a claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  As the Veteran has now asserted that he has tinnitus, and tinnitus is the type of disability that the Veteran is competent to establish on the basis of his own assertions, the Board finds that he should be provided another examination to determine the nature and etiology of such disability.

Dental Condition

Under VA regulations, a claim for service connection for a dental condition is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2014).  Mays, supra.  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment, as set forth in 38 C.F.R. § 17.161 (2014).  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As noted above, the Veteran withdrew the appeal as to the denial of service connection for his dental condition, in favor of seeking service connection for the purpose of establishing outpatient dental treatment. 

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2014). 

In this case, the claim of entitlement to service connection for a dental condition for purposes of VA outpatient treatment has not been adjudicated by the AOJ nor referred to VHA for a determination on the relevant questions.  Accordingly, the Board finds that a remand is appropriate, as there is no official record of any initial determination by VHA regarding the Veteran's eligibility for dental treatment.  In addition, the Board notes that it is necessary to allow VHA to adjudicate the issue of entitlement to service connection for dental treatment purposes in the first instance to avoid prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for service connection for a dental condition, for purposes of treatment, to the appropriate agency to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  If it is determined that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VBA makes a determination, adjudicate the claim.

2.  Schedule the Veteran for a VA audiological examination to determine the current nature and etiology of his hearing loss and tinnitus.  The entire claims file, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or great probability) that any current hearing loss and/or tinnitus is related to the Veteran's military service, to include his claimed noise exposure due to his proximity to heavy artillery. 

The examiner should consider all evidence of record, including lay statements pertaining to the onset and continuity of symptomatology of such disorders and medical records.  Any opinions offered must be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


